Citation Nr: 0124266	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of left eye surgery 
performed at the Department of Veterans Affairs Medical 
Center (VAMC) in October 1991 and March 1992.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from an October 1995 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In November 1997, the Board remanded the case for 
clarification of a medical opinion.  In November 1998, the 
Board obtained a medical opinion from the Chief of the 
Ophthalmology section at a VA Medical Center.  Copies of the 
opinion were sent to both the veteran and his representative. 

In July 1999, the Board denied the veteran's claim on the 
basis that the veteran had not submitted a well grounded 
claim.  The veteran appealed the case the United States Court 
of Appeals for Veterans Claims (Court).  The VA General 
Counsel filed an unopposed motion to remand the case to the 
Board.  In a November 1999 order, the Court granted the 
motion for Remand and vacated the Board's July 1999 decision.  

To comply with the Order of the Court and the underlying 
remand motion, the Board Remanded the case to the RO in 
August 2000.  The Board specifically requested that Dr. 
Rucker clarify his previous opinion.  However, unbeknown to 
the Board, Dr. Rucker retired, was traveling with his 
whereabouts unknown, and was not available to respond to the 
Remand.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Board 
had Remanded the case for a psychiatric examination; the 
veteran was subsequently hospitalized; and the case was 
adjudicated using the hospital report rather than the report 
of a psychiatric examination as requested by the Board's 
Remand.  In Stegall, there was no reason why the examination 
requested in the Board Remand was not done, a factor which 
differentiates that case from this one.  There is nothing in 
Stegall which would require VA to do the impossible, such as 
obtain records which no longer exist or obtain an opinion 
from a doctor who was retired and not available.  However, 
the spirit of Stegall would require the RO and VA Medical 
Center (VAMC) to comply to the extent possible.  Here, the 
heart of the Remand was the need for a clear medical opinion.  
The VAMC and RO obtained that medical opinion from another 
doctor.  Thus, the Board finds that the VAMC and RO complied 
with the Board's Remand to the extent possible under the 
circumstances of this case.  Most importantly, the Remand 
developed the information necessary to resolve the matter and 
the Board can proceed to review the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's left eye disability is unrelated to 
cataract surgery performed by VA in October 1991.  

3.  The veteran's left eye disability is unrelated to yttrium 
aluminum garnet (YAG) laser bursts performed by VA in March 
1992.  


CONCLUSION OF LAW

The requirements for compensation for residuals of left eye 
surgery and treatment by VA pursuant to 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. § 1151 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA development

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his § 1151 
claim, and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested.  The Board concludes that the RO has either 
complied with, or gone beyond, these provisions and thus it 
would not be prejudicial to decide the case on the current 
record.  The RO has either obtained or attempted to obtain 
all identified medical records from the VA and private 
providers which could reasonably be expected to pertain to 
whether October 1991 and the March 1992 VA eye surgery is the 
cause of his current left eye disability to include decreased 
vision. Indeed, there is a very large quantity of VA 
treatment records associated with the claims file pertaining 
to the periods of treatment and hospitalization at issue, and 
there is no indication that there are pertinent records 
extant which are not associated with the claims file. There 
is no indication that there is any extant evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  

Moreover, the veteran has been apprised several times of the 
laws and regulations pertaining to the issues at hand, in 
rating decisions, a statement of the case, supplemental 
statements of the case, and a Board remand.  He also was 
given the opportunity to respond to the results of the both 
the November 1998 and October 2000 VA medical opinions.  
Thus, the Board finds that the RO has complied with both the 
duty to assist and the duty to notify provisions of the VCAA, 
implementing regulations and internal VA guidance.  

With respect to whether there is adequate medical evidence of 
record to permit a decision in this matter, the Board must 
point out that no fewer than three medical opinions have been 
obtained by VA.  The Board concludes that the cumulative 
weight and authority of the three opinions against the 
veteran's claims is now so great that there is no reasonable 
possibility that any conceivable further development could 
tip the weight of the evidence to support either claim.  A 
discussion as to the reasons for assigning such large weight 
to these opinions is in the analysis section of this 
decision.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claims on the current record.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran contends that he developed a left eye disability 
including decreased vision as a result of cataract surgery on 
his left eye at the VA Medical Center (VAMC) in October 1991, 
or, alternatively, due to YAG laser bursts performed by VA in 
March 1992.

VA September 1991 clinical notes reflect that the veteran was 
seen with complaints of blurred vision.  Visual acuity was 
20/50 on the right correctable to 20/40, and counts fingers 
at 6 feet on the left, correctable to 20/200.  There was 1+ 
injection of the conjunctiva of both eyes.  Peripheral 
atrophic holes in the retina were diagramed.  The macula was 
within normal limits.  There were cataracts, greater on the 
left than on the right.  

In October 1991, a cataract extraction with intraocular 
implant was performed on the left eye.  The operative report 
does not reflect the use of a laser or indicate any 
complications.  The hospital summary shows an uncomplicated 
extracapsular cataract extraction, from the left eye, with a 
lens implant.  

In an October 1991 follow-up appointment, an ophthalmology 
note reveals visual acuity of 20/100 correctable to 20/50.  
The intraocular lens was well positioned.  There was no wound 
leak and it was the impression that the veteran was doing 
well.  

Additional follow-up notes showed the veteran continued to do 
well.  Visual acuity was 20/200 correctable to 20/40 in 
November 1991.  The intraocular lens was central and clear.  
There was a streaky posterior chamber.  In December 1991, 
corrected visual acuity was measured at 20/40 and 20/50.  The 
posterior chamber was streaky.  The examiner indicated that 
the hazy/streaky posterior chamber was probably the cause of 
decreased visual acuity.  A January 1992 consultation report 
shows that uncorrected left eye visual acuity was 20/80.  It 
was commented that vision was the best yet without 
correction.  Exposed surgical sutures were removed.  

A March 1992 medical record shows the veteran had 2+ 
posterior chamber fibrosis in the left eye.  He was treated 
with bursts from a YAG (yttrium aluminum garnet) laser.  The 
result was a good opening in the posterior chamber, 
centrally.  In April 1992, left eye visual acuity was 20/100, 
correctable to 20/25.  The posterior chamber was reported to 
have a good YAG opening.  

VA clinical notes from October 1992 show that left eye visual 
acuity was 20/80, correctable to 20/25.  The lenses were 
stable and the impression was that the veteran was doing 
well.  

In May 1993, the veteran complained of a glaze over the left 
eye.  He was found to have blepharitis of both eyes; 
pseudophakia of the left eye and a cataract of the right eye.  
Corrected visual acuity on the left was 20/20.  In August 
1993, the veteran complained of blurry vision and a glaze 
over the left eye.  He acknowledged that he was supposed to 
wear glasses but did not.  He reported that the eye was 
sensitive to sunlight.  The examiner diagnosed blepharitis of 
the left eye.  Blepharitis of the left eye was again 
diagnosed in September 1993.  

In May 1994, it was reported that the blepharitis of the left 
eye had resolved.  Visual acuity was 20/100 correctable to 
20/30, on the left.  The maculas were within normal limits, 
bilaterally.  In November 1994, the conjunctiva of the left 
eye was symptomatic.  Left eye visual acuity was 20/80 
correctable to 20/25.  A January 1995 ophthalmology note 
shows that the veteran complained that the surgery had ruined 
his eye.  

In August 1995, George D. Rucker, M.D. examined the veteran 
for VA.  On examination, macular distortion from posterior 
detachment of the left eye was noted.  The diagnosis was 
macula degeneration of the left eye.  In a September 1995 
letter, Dr. Rucker stated that the veteran's best correctable 
vision was 20/80.  The left macula presented some wrinkling 
and distortion.  The discs had good optic color.  Blood 
vessels were open in each retina.  Both retinas were flat and 
showed no holes or tears.  There appeared to be an old 
posterior vitreous separation in the left eye.  It appeared 
that the visual acuity of 20/80 in the left eye was due to 
distortion and wrinkling of the macula or central retina, 
which appeared to be caused by a posterior vitreous 
separation.  Dr. Rucker explained that when a vitreous 
separates posteriorly, it gives less support to the central 
retinal macula and many times, the wrinkling effect is the 
end result.  Posterior vitreous separation could occur with 
or without cataract surgery and was generally due to the 
vitreous becoming more liquid over the years.  

At a February 1996 VA ophthalmology clinic appointment, the 
veteran complained of poor visual acuity since surgery in 
October 1991.  He stated that sutures in the intraocular lens 
were too tight and caused a "pucker of some kind."  He had 
laser surgery on the left eye shortly after the cataract 
surgery.  He complained of black spots floating in the left 
eye.  The doctor reported that the central macula in the left 
eye looked good.  The YAG capsulotomy was well placed.  
Corrected visual acuity was 20/60.  A March 1996 progress 
note revealed "ERM" in the macula of the left eye.  The 
diagnosis was decreased visual acuity secondary to "ERM" 
and refractive error. 

In a January 1998 letter, Dr. Rucker reported that the 
veteran's visual acuity of only 20/80 in the left eye was due 
to distortion and wrinkling of the macula, which appeared to 
have been caused by posterior vitreous separation.  
Dr. Rucker did not know when the separation had occurred, he 
stated that it could occur with or without cataract surgery 
and was generally due to the vitreous becoming more liquid 
over the years.  He stated that there was a slightly 
increased incidence after opening the posterior capsule with 
a YAG laser.  Dr. Rucker again stated that vitreous 
separation can occur at any time and was basically due to the 
vitreous degenerating over the years.    

In a November 1998 medical opinion, David S. Hillman, M.D., 
Chief of a VAMC Ophthalmology Section, noted, after reviewing 
the claims folder, that the veteran's claim of no visual 
problems before surgery was contradicted by the chart.  
Specifically, Dr. Hillman pointed out that VA medical records 
dated in September 1991 revealed that the veteran complained 
of blurred and decreased vision and that the vision in his 
left eye corrected to only 20/70.  According to Dr. Hillman, 
the veteran underwent uncomplicated cataract surgery in 
October 1991, with subsequent YAG capsulotomy and had 
excellent restoration of vision.  Subsequent deterioration 
was attributed to macular pathology associated with vitreous 
separation/detachment.  Dr. Hillman stated that although 
there is a slight risk of this problem associated with 
cataract and YAG procedures, the vast majority of this 
condition is age related.  Dr. Hillman noted that the time 
course was not consistent with the veteran's contentions, as 
he had excellent vision into 1994.  Dr. Hillman opined that 
while it was possible that the cataract or laser procedures 
might have increased the chances of vitreous detachment, it 
is much more likely that this is an age related process.  
Additionally, he stated that the decreased vision would most 
likely occur within several months after the procedures if 
they were directly related.  

A February 2000 ophthalmology examination revealed visual 
acuity in the left eye of 20/25.  The macula was normal.  
There was posterior vitreous detachment with vitreous 
floaters described.  

In an October 2000 opinion, Dr. Stanley A. Uriu, a VAMC Chief 
of Ophthalmology, reviewed the medical evidence pertaining to 
the veteran's left eye cataract and laser surgery as well as 
subsequent ophthamological examinations.  Dr. Uriu summarized 
that uneventful cataract surgery was performed in October 
1991 and that postoperative recovery was uneventful.  
Thereafter, a posterior capsular opacification occurred 
approximately 4 months postoperatively, and a YAG laser 
posterior capsulotomy was performed with improvement of 
vision.  Approximately 3 years postoperatively, blurred 
vision due to posterior vitreous detachment with epiretinal 
membrane formation occurred with visual acuity of 20/80.  
According to Dr. Uriu, a February 2000 evaluation showed that 
vision was recorded at 20/25 and the epiretinal membrane had 
resolved.  Dr. Uriu opined that it is more unlikely than not 
(probability less than 50 percent) that the veteran's 
vitreous separation was a result of his VA eye surgery; that 
the veteran's macular degeneration was the result of his VA 
eye surgery; or that the veteran's injury was a result of his 
VA eye surgery.  Dr. Uriu further stated that "[I]t is 
highly unlikely that the surgery was causative in the 
transient and resolved blurred vision.  There remains a minor 
possibility otherwise."

In a November 2000 response, the veteran contended that he 
had only been examined on one occasion by Dr. Uriu and that 
the statement by Dr. Uriu was full of errors.  The veteran 
reiterated the history of his declining vision after the 
surgery and requested another examination and opinion.

A February 2001 VA ophthalmology examination revealed 
corrected vision of 20/60 in the left eye with visual acuity 
of 20/50 -2 in the left eye.  The primary diagnosis was 
cataracts of the right eye.  The secondary diagnoses were YAG 
laser posterior capsulotomy of the left eye.  

Analysis

In July 1999, the Board denied the veteran's claim on the 
basis that the veteran had not submitted a well grounded 
claim.  VCAA eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to this claim, so the Board will evaluate the 
positive and negative evidence for and against the claim.  

VCAA specifies that VA provide a medical examination or 
obtain a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  The veteran has voiced his 
disagreement with the most recent medical opinion and has 
requested another medical opinion.  The veteran's 
disagreement with the opinions of the trained medical 
personnel is not a basis for further development.  The file 
now contains reports of treatment and numerous periodic 
examinations of the veteran's eyes as well as 3 medical 
opinions.  All this evidence is against the claim.  There is 
no competent evidence from a medical professional which would 
question the existing opinions or indicate a need for further 
examination or opinions.  While the veteran may disagree with 
the conclusions of the trained medical professionals, as a 
lay witness, he presents only disagreement and does not 
present anything which would lead the Board to question the 
opinions of the medical personnel or indicate that a 4th 
opinion was necessary to resolve this case.  The Board 
proceeds with its analysis.  

The provisions of 38 U.S.C.A. § 1151 provide that where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991).  In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c).  
The veteran is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 513 U.S. 115 
(1994).

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the Court 
invalidated 38 C.F.R. § 3.358 (c)(3) (1990), one of the 
enabling regulations under 38 U.S.C.A. § 1151 (formerly 38 
U.S.C.A. § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.  

During the pendency of the instant appeal, 38 U.S.C. § 1151 
was amended, effective October 1996.  The amendment 
reinstituted a requirement of fault for recovery under the 
provisions of 38 U.S.C.A. § 1151.  In Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless the law or regulations provide 
otherwise.  Here, it is clear that the version of the law 
prior to the recent amendment is more favorable since it does 
not require an element of fault on the part of VA, and thus 
this version will be applied.  

The Board must note that regardless of Karnas, in a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The veteran's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in March 1995 
and thus, as stated above, will be considered under the law 
and regulation that do not require fault on behalf of VA.

Although the medical issue presented in this case appears to 
be complex, and beyond the full comprehension of laypersons 
generally and even many physicians, the analysis in 
adjudication of the veteran's claims is rather simple.  In 
the present case, there are multiple medical opinions of 
substantial weight and authority indicating that the 
veteran's left eye disability to include decreased visual 
acuity is in no way related to his either his October 1991 VA 
cataract surgery or his March 1992 VA YAG laser surgery.  

This case turns on the connection between VA treatment and 
the later visual changes.  There are opinions on point, but 
they do not support the veteran's claim.  Upon review, no 
physician has indicated that it is as least as likely as not 
that, in the veteran's case, decreased visual acuity is due 
to VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof.  In his 1995 and 1998 
opinions, Dr. Rucker noted that while there was a slightly 
increased incidence after opening the posterior capsule with 
a YAG laser, he also noted that posterior vitreous separation 
could occur with or without cataract surgery and was 
generally due to the vitreous becoming more liquid over the 
years.  

In his November 1998 opinion, Dr. Hillman specifically 
addressed the veteran's contentions that he did not have eye 
difficulties to include vision problems prior to his October 
1991 surgery, by noting that the veteran was seen complaining 
of blurred and decreased vision and that the corrected vision 
of his left eye was only 20/70.  Moreover, Dr. Hillman opined 
that while it was possible that the cataract or laser 
procedures might have increased the chances of vitreous 
detachment, it is much more likely that this is an age 
related process.  Finally, Dr. Hillman indicated that the 
timing of the veteran's decreased vision problems in 1994 was 
not consistent, as the decreased vision would most likely 
occur within several months after the procedures if they were 
directly related.  

In his October 2000 opinion, Dr. Uriu also noted that the 
timing of the veteran's vision difficulties, occurring 
approximately 3 years after the surgeries and opined that it 
was more unlikely than not (probability of less than 50 
percent) that the veteran's left eye disabilities resulted 
from his VA eye surgery.  

Both Dr. Rucker and Dr. Hillman indicated that the veteran's 
advancing age is the most probable cause, and both Dr. 
Hillman and Dr. Uriu indicated that if the decreased vision 
was related to the VA surgery, it would have shown up within 
months and not approximately 2 to 3 years later.  Thus, 
pursuant to the VA and private medical opinions of record, 
the Board is highly persuaded that the veteran's left eye 
disability to include decreased vision is completely 
unrelated to VA treatment.  

The Board has considered the veteran's comments about the 
medical reports; however, as a lay witness, he does not have 
the training and experience to present competent evidence on 
the medical questions raised in this case.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The medical records and 
the medical opinions of 3 physicians are all consistently 
against the claim.  These sources have great probative weight 
because they have the required expertise to present competent 
evidence on the medical questions raised here.   The medical 
records and the medical opinions of 3 physicians establish by 
a preponderance of the evidence that VA treatment did not 
result in an eye disability.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the claim for compensation pursuant to 38 
U.S.C.A. § 1151, for left eye disability due to VA cataract 
surgery in October 1991, or, alternatively, due to a VA YAG 
laser surgery in March 1992, are denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of left eye 
surgery performed by VA in October 1991 and March 1992 is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


